[Cite as In re D.J., 2014-Ohio-2778.]



                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 101180




                                        IN RE: D.J.
                                        A Minor Child




                                         JUDGMENT:
                                          DISMISSED


                                     Civil Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Juvenile Division
                                    Case No. AD 10919208

        BEFORE:            E.A. Gallagher, J., S. Gallagher, P.J., and Rocco, J.

        RELEASED AND JOURNALIZED:                      June 26, 2014
ATTORNEYS FOR APPELLANT

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: Michelle A. Myers
Assistant County Prosecutor
C.C.D.C.F.S.
3955 Euclid Avenue, Room 305E
Cleveland, Ohio 44115


ATTORNEY FOR APPELLEE J.-B.

Martin J. Keenan
Buckeye Legal Center
11510 Buckeye Road
Cleveland, Ohio 44104

For John Doe

John Doe
c/o Office of Clerk
Juvenile Division
9300 Quincy Avenue
Cleveland, Ohio 44106

For J.H.

J.H.
#510-487, Lebanon Correctional Institution
P.O. Box 56
Lebanon, Ohio 45036

Carla L. Golubovic
Guardian Ad Litem
P.O. Box 29127
Parma, Ohio 44129
EILEEN A. GALLAGHER, J.:

          {¶1} Appellant Cuyahoga County Department of Children and Family Services

(“CCDCFS”) appeals from the Cuyahoga County Juvenile Division Court’s decision

denying its motion to modify temporary custody of child D.J. to permanent custody and

ordering that temporary custody continue.        We dismiss for lack of a final appealable

order.

          {¶2} In In re Adams, 115 Ohio St.3d 86, 2007-Ohio-4840, 873 N.E.2d 886, the

Ohio Supreme Court held that a trial court order denying the motion of a

children-services agency to modify temporary custody to permanent custody and

continuing temporary custody is not a final, appealable order under R.C. 2505.02(B)(1)

or (2).    This is the precise procedural posture of the case presently before this court.

          {¶3} CCDCFS argues that amendments to R.C. 2151.415(D)(4) and

2151.353(F) enacted after the court’s decision in Adams that placed a two-year limitation

on a juvenile court’s ability to extend temporary custody have undermined Adams’

authority going forward. The Ohio Supreme Court explained the underpinning of the

Adams decision in In re C.B.,129 Ohio St.3d 231, 2011-Ohio-2899, 951 N.E.2d 398, as

follows:

          The rationale for our conclusion in Adams was that the order denying

          permanent custody of the child to the children-services agency did not

          determine the action or prevent a judgment under R.C. 2505.02(B)(1).

          Rather, the parties were subject to further court orders because the
      temporary-custody order remained in place and the status quo was thus

      maintained.    Moreover, the children-services agency was not foreclosed

      from seeking a different dispositional order, such as returning the child to a

      parent, placing the child in the legal custody of a relative, or renewing a

      request for permanent custody.

      We also concluded in Adams that a children-services agency does not have
      a substantial right in the permanent custody of a child based on the fact that
      the agency has temporary custody of the child. In contrast, a parent does
      have a substantial right in the custody of his or her child. * * *

(Citations omitted.) Id. at ¶ 10-11.

      {¶4} CCDCFS argues that the trial court’s extension of temporary custody

beyond the limitations of R.C. 2151.415(D)(4) takes this case outside the holding of

Adams and renders the juvenile court’s denial of its permanent custody motion a final

appealable order.   We disagree.    While we need not address the legality of the trial

court’s temporary custody extension we find the above rationale for the court’s decision

in Adams remains applicable even in light of the statutory amendments.

      {¶5} Furthermore, we note that this court has previously considered the

continued viability of Adams after the relevant amendments limiting extensions of

temporary custody beyond two years and reiterated that the denial of a motion to modify

temporary custody to permanent custody is still not a final appealable order. State ex

rel. C.C.D.C.F.S. v. Sikora, 8th Dist. Cuyahoga No. 93572, 2009-Ohio-5969, ¶ 11.

      {¶6} In Sikora, this court dismissed writs of procedendo, mandamus and

prohibition filed by CCDCFS against a judge who denied a motion to modify temporary
custody to permanent custody and ordered temporary custody to continue beyond the

period set forth in R.C. 2151.415(D)(4).       CCDCFS argued that it was without an

adequate remedy of law because the order was not a final appealable order pursuant to

Adams.    While we agreed that Adams continued to apply to this fact pattern, we denied

the writs because, as in Adams, CCDCFS retained the ability to file additional motions to

modify temporary custody.      Id. at ¶ 13. We did note, however, that if additional

motions produced the same outcome from the trial court, we would be less likely to find

such remedy constitutes an adequate remedy at law. Id. at ¶ 13.

       {¶7} In accordance with all of the foregoing, the order denying the motion of

CCDCFS to modify temporary custody to permanent custody and continuing temporary

custody is not a final, appealable order under R.C. 2505.02(B)(1) or (2).

       {¶8} Appeal dismissed.

       It is ordered that appellee recover from appellant costs herein taxed.

       It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE

SEAN C. GALLAGHER, P.J., and
KENNETH A. ROCCO, J., CONCUR